

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 72

		IN THE SENATE OF THE UNITED STATES

		

			December 16, 2005

			Mr. Inouye (for himself,

			 Mr. Coleman, and

			 Mr. Kennedy) submitted the following

			 concurrent resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		CONCURRENT RESOLUTION

		Requesting the President to issue a

		  proclamation annually calling upon the people of the United States to observe

		  Global Family Day, One Day of Peace and Sharing, and for other

		  purposes.

	

	

		Whereas, in the year 2005, the people of the world

			 suffered many calamitous events, including devastation from tsunami, terror

			 attacks, war, famine, genocide, hurricanes, earthquakes, political and

			 religious conflict, disease, poverty, and rioting, all necessitating global

			 cooperation, compassion, and unity previously unprecedented among diverse

			 cultures, faiths, and economic classes;

		Whereas grave global challenges in the year 2006 may

			 require cooperation and innovative problem solving among citizens and nations

			 on an even greater scale;

		Whereas, on December 15, 2000, Congress adopted Senate

			 Concurrent Resolution 138, expressing the sense of Congress that the President

			 of the United States should issue a proclamation each year calling upon the

			 people of the United States and interested organizations to observe an

			 international day of peace and sharing at the beginning of each year;

		Whereas, in 2001, the United Nations General Assembly

			 adopted Resolution 56/2, which invited Member States, intergovernmental

			 and non-governmental organizations and all the peoples of the world to

			 celebrate One Day in Peace, 1 January 2002, and every year

			 thereafter;

		Whereas many foreign heads of state have recognized the

			 importance of establishing Global Family Day, a special day of international

			 unity, peace, and sharing, on the first day of each year;

		Whereas Congress desires to express and demonstrate its

			 appreciation to the citizens of the more than 100 countries who offered aid to

			 United States hurricane victims, to make tangible efforts to reverse the

			 growing mistrust of the United States, and to improve relations with others;

			 and

		Whereas family is the basic structure of humanity, and we

			 must all look to the stability and love within our individual families to

			 create stability in the global community: Now, therefore, be it

		

	

		That Congress urgently requests the

			 following:

			(1)That the

			 President issue a proclamation annually calling upon the people of the United

			 States to observe Global Family Day, One Day of Peace and Sharing, a day which

			 is dedicated—

				(A)to eradicating

			 violence, hunger, poverty, and suffering; and

				(B)to establishing

			 greater trust and fellowship among peace-loving nations and families

			 everywhere.

				(2)That the

			 President invite former Presidents of the United States, Nobel laureates, and

			 other notables, including business, labor, faith, and civic leaders of the

			 United States, to join the President in promoting appropriate activities for

			 the people of the United States and in extending appropriate greetings from the

			 families of the United States to families in the rest of the world.

			

